Exhibit 23.2 THIRD PARTY REVIEWER CONSENT We consent to the reference to us in the Annual Report on Form 10-K for the year ended December 31, 2013 and the incorporation by reference of such report in the Prospectus constituting a part of this Registration Statement on Form S-8 of Hecla Mining Company. In giving this consent, we do not admit that we are within the category of persons whose consent is required by Section 7 of the Securities Act of 1933 or the rules and regulations of the Securities and Exchange Commission. Date: 1 April, 2014 AMEC E&C Services, Inc. /s/ AMEC E&C Services, Inc.
